Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 15, 2022 has been entered.
 
Response to Amendment
2.	Claims 2 and 34 have been amended as requested in the amendment filed on August 15, 2022. Following the amendment, claims 1-22 and 34-40 are pending in the instant application.
3.	Claims 1-22 and 34-40 are under examination in the instant office action.
4.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
5.	Applicant’s arguments filed on August 15, 2022 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1-22 and 34-40 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement for reasons of record in section 9 of Paper mailed on September 17, 2021 and section 8 of Paper mailed on April 15, 2022.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Applicant traverses the rejection at pp. 9-10 of the Response. Specifically, Applicant argues that, “the claims are directed to methods of identifying compounds that are GABA receptor trafficking modulators and/or GABA receptor potentiators. The claims are not directed to methods of identifying compounds for the treatment of CNS-related conditions or disorders. In other words, the specific utility of the claimed methods is to identify compounds with particular biological activities involving GABA receptors. That utility is clearly defined in the claims and the specification. […] Thus, Applicants have provided a specific utility for the claimed methods, which has been validated experimentally. On this basis, one of skill in the art would practice the claimed methods with a reasonable expectation of successfully identifying GABA receptor trafficking modulators and/or GABA receptor potentiators”. Applicant’s arguments have been fully considered but found to be not persuasive for reasons that follow.
The instant claims encompass methods of screening for a candidate GABA receptor trafficking modulator. The specification as filed explains that the compounds identified by the claimed methods are useful as agents “for the prevention and treatment of CNS-related disorders”, [0005].  At [0077], it is further explained that, “According to the present disclosure, the candidate GABAergic modulators of this invention are useful in treating a CNS-related condition or disorder in a subject, including but not limited to, a psychiatric disorder, a neurological disorder, a seizure disorder, a neuro-inflammatory disorder, a sensory deficit disorder, pain, a neurodegenerative disease and/or disorder, a neuroendocrine disorder and/or dysfunction, a female sex dysfunction, and/or a neurodegenerative disease and/or disorder”. Thus, Applicant’s argument that the candidate GABA receptor trafficking modulators are not intended “for the treatment of CNS-related conditions or disorders” contradicts the evidence of record presented at the time of filing. 
The first paragraph of 35 U.S.C. 112(a) reads as follows:
“The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention”. (Emphasis added).

The Examiner maintains that the instant specification fails to provide any factual evidence or submit a line of sound scientific reasoning to support a conclusion that the modulators identified by the claimed methods can be used for the utility as disclosed by the original specification, “for the prevention and treatment of CNS-related disorders”. This equally applies to the modulator compounds identified within the working examples. The Examiner does not dispute that practicing the claimed methods will identify some test compounds and term them as “GABA receptor trafficking modulators” or “GABA receptor potentiators”. However, the full enablement of 35 U.S.C. 112(a) specifically requires reasonable expectation of success of using these compounds according to the specification as originally filed, which is “for the prevention and treatment of CNS-related disorders”. The Examiner maintains that the specification fails to provide any evidence that ALLO, SAGE-217, SAGE-516, or ORG OD 02-0, identified by the working examples, have any effect on or association with any specific CNS-related disorder or with CNS-related disorders in general.
Applicant further argues that, “it was well-known in the art at the time of filing the present application that GABA receptors are implicated in a number of CNS-related conditions”, p. 10, and cites prior art publications presented within Exhibits attached to the Response. Applicant is advised that the articles cited within the Response are considered only as part of reply to Applicant’s arguments. For proper prior art disclosure by Applicant and consideration by the Examiner, filing of an IDS is suggested. 
Applicant submits that, “[I]n view of GABA receptors’ role as the main inhibitory neurotransmitter in the adult brain and the extensive body of literature implicating GABA receptors in various CNS-related conditions, one of skill in the art would reasonably expect that any test agent identified by practicing the claimed methods as a GABA receptor trafficking modulator and/or potentiator to be useful in the treatment of one or more CNS-related disorders”. Applicant’s arguments have been given careful consideration but found to be not persuasive for the following reasons.
The general implication of of GABA receptors in functioning of normal brain as well as in neurological disorders and diseases is well documented and not disputed here. As pointed out within the abstract of Nakamura et al. article, Exhibit A, GABA receptors are fundamental for proper brain function, wherein the complexity of GABA receptors regulation is determined by many different factors and represents a dynamic process “our understanding of which has barely scratched the surface”. Thus, contrary to Applicant’s statement, there appears no agreement on full function of GABA receptors or understanding by one skilled in the art so to reasonably expect that any test compound that meets the criteria of “GABA receptor trafficking modulator and/or potentiator”, as being put through the steps of the instant claimed methods, “to be useful in the treatment of one or more CNS-related disorders”. The Examiner maintains that Applicant provides no persuasive evidence or argument to support a finding that the claimed methods to identify a candidate GABA receptor trafficking modulator result in identification of a useful compound that has meaningful relevance to any specific CNS related disease, disorder or any form of CNS pathology.
For reasons of record fully explained earlier and reasons above, the rejection is maintained.

	Conclusion

7.	No claim is allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870. The examiner can normally be reached 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLGA N CHERNYSHEV/            Primary Examiner, Art Unit 1649                                                                                                                                                                                            
December 7, 2022